Citation Nr: 0900858	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a broken left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1981. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal in August 
2008 for further development of the record.

The veteran requested to be scheduled for a hearing before a 
Veterans Law Judge (VLJ) at the RO in July 2008.  He was 
scheduled for such a hearing in October 2008, but he failed 
to report for that hearing and provided no explanation for 
his failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

The veteran's claim for service connection for bilateral 
hearing loss was the subject of previous decisions.  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has not 
been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 
Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).




FINDINGS OF FACT

1.  The currently diagnosed PTSD is not shown to be due to 
event or incident of the veteran's period of service.  The 
veteran has not submitted evidence of a stressor(s) to be 
verified.

2.  The veteran's claim of service connection for bilateral 
hearing loss was previously denied by the RO in rating 
decisions in November 2002 and June 2004.  It was held that 
there was no evidence of hearing loss in service or 
thereafter.  He was notified of these decisions and his 
appellate rights, but did not perfect a timely appeal.

3.  No new pertinent evidence, capable of substantiating the 
claim, regarding the claimed bilateral hearing loss has been 
associated with the claims since the June 2004 denial. 

4.  The veteran's service-connected residuals of a broken 
left hand is shown to be productive of only minor residual 
pain and discomfort; range of motion of the fingers is 
completely normal.  Some arthritic changes and slight 
irregularity of the shafts of the metacarpals are 
demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's PTSD is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2008).  

2.  The RO's rating decision in June 2004 denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  As the evidence received since June 2004 is not new and 
material, the claim of service connection for bilateral 
hearing loss is not reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a broken left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5219 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and he was afforded a comprehensive 
VA examination addressing his service-connected left hand 
disability.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior to the 
appealed rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a February 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

With regard to the issue of reopening the claim for bilateral 
hearing loss, the Board is aware that the noted VCAA letters 
did not comply with the requirements outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, 
the letters failed to inform the veteran that the claim for 
service connection for bilateral hearing loss had been denied 
previously and that he would need to submit new and material 
evidence to reopen the claim, or what constituted new and 
material evidence.  Regardless, the Board finds that the 
veteran has not been prejudiced by such oversight.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the June 
2004 rating decision denying the reopening of the claim, VA 
previously explained that new and material evidence was 
needed to reopen a claim, and explained what evidence was 
needed to establish service connection for the claimed 
hearing loss.  Since that time, the veteran has asserted that 
his case for service connection should be reopened.  The 
veteran had actual knowledge of what was needed to reopen a 
claim, and what was needed to substantiate a claim; 
therefore, he was not prejudiced.

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected residuals of broken left hand had worsened.  
Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disability on his everyday life in support of his claims 
during his May 2005 VA examination.  He provided further 
statements regarding current symptoms of his left hand 
disability in his January 2006 Substantive Appeal and in 
various other lay submissions.  These actions reflect actual 
knowledge of the evidence necessary to substantiate his 
claims, namely evidence showing that his disability had 
gotten worse.

Moreover, the VA examination involved a discussion of left 
hand symptoms (or, in this case, the lack thereof), 
paralleling the relevant diagnostic criteria.  These 
discussions, along with the veteran's access to his VA 
examination reports (indicated in his representative's 
December 2008 statement, as the claims file had been reviewed 
by the representative), reflect that a reasonable person 
could have been expected to understand in this case what was 
needed to substantiate the claims for increase. Thus, the 
veteran was made well aware of the necessary requirements for 
an increased evaluation.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. at 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

The service medical records are negative for any complaints 
or findings referable to PTSD or any other innocently 
acquired psychiatric disorder.  Service personnel records 
show that the veteran's military occupations were combat 
engineer and engineer tracked vehicle crewman.  He served in 
Germany.

The veteran asserts that he has PTSD due to his experiences 
in service.  Post service VA treatment records document the 
mental health treatment the veteran received for his claimed 
psychiatric disorder.  Significantly, these treatment records 
do indicate a diagnosis of PTSD.

Regardless of the requisite diagnosis of PTSD, the fact 
remains that the veteran has simply failed to provide 
credible supporting evidence of a verifiable in-service 
stressor despite being notified of this requirement in the 
November 2004 VCAA letter.  The veteran generally contends 
that his experiences in the service resulted in his current 
PTSD.  

Despite the veteran's contentions, without credible evidence 
of an in-service stressor(s) the veteran cannot meet the 
criteria for service connection for PTSD.  The law is clear 
the record must contain service records or other 
corroborative evidence that substantiates the occurrence of 
an in-service stressor.  See Gaines v. West, 11 Vet. App. at 
357-58 (1998).
  
As the veteran fails to provide evidence of an in-service 
stressor(s), service connection for PTSD is not warranted.   
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

III. New and material

Service connection for bilateral hearing loss was denied on 
the merits in a rating decision issued in November 2002, 
based on the RO's finding that the veteran had not presented 
evidence of audiometric findings which met the criteria for a 
grant of service connection for defective hearing.  In this 
regard, the veteran is shown to have had normal hearing at 
entrance into service.  The service treatment records did 
show that the veteran complained of an ear ache during 
service; however, there were no findings of, treatment for or 
diagnosis of hearing loss during service.  The veteran did 
not receive a separation examination.  Accordingly, the RO 
scheduled the veteran for a VA examination for which he 
failed to report.  The veteran did not thereafter file a 
timely appeal.  

The veteran subsequently reopened his claim for service 
connection for bilateral hearing loss; the RO reviewed the 
claim and denied the claim in a rating decision issued in 
June 2004.  Once again, the RO's denial of service connection 
for bilateral hearing loss was based on a finding that the 
veteran had not presented evidence of a hearing loss 
etiologically related to service.  Additionally, the veteran 
again failed to report for a VA examination scheduled to 
evaluate the condition.  In a statement received in September 
2004, the veteran indicated that he had not received notice 
of the scheduled examination.  Accordingly the RO re-
scheduled him for a VA examination in December 2006 to 
evaluate his claimed hearing loss.  Once again the veteran 
failed to report for his scheduled VA examination.

Because the veteran did not file a timely appeal in regard to 
the June 2004 rating decision, that decision is final.  The 
Board must first ascertain in this case whether new and 
material evidence has been received to reopen the claim.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The evidence of record at the time of the June 2004 denial 
(the last final adjudication) included the veteran's service 
medical records.

Since the June 2004 rating decision, the additional evidence 
received includes post-service VA treatment records 
documenting treatment the veteran received for various other 
disorders.  However, conspicuously absent are records of 
treatment for a bilateral hearing disability.  

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
adjudicator in June 2004.  The new items of evidence, 
however, are not "material" because nothing therein shows a 
current bilateral hearing loss, which is the element that led 
the claim to be originally denied.

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been received, 
and the RO's decision of June 2004 remains final.

The Board emphasizes at this point that it is well 
established that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Insofar as the veteran has failed to report for the 
multiple scheduled VA examinations, the Board is of the 
opinion that no further assistance in this regard is required 
on the part of the VA.  Accordingly, in light of the 
veteran's failure to cooperate with the VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist the veteran in this 
regard. 

In summary, like the previous evidence of record, the 
additional evidence simply fails to provide evidence of a 
current bilateral hearing disability.  As such, the 
additional evidence is not new and material and it does not 
raise a reasonable possibility of substantiating the 
veteran's claims of service connection for bilateral hearing 
loss.  Because the veteran has not presented new and material 
evidence sufficient to reopen the claim of service connection 
for bilateral hearing loss the appeal must be denied on this 
basis.  

IV. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In a November 2002 rating decision, the RO granted service 
connection for residuals of broken left hand in light of the 
fact that the veteran received treatment for a broken left 
hand during service.  A non-compensable evaluation was 
assigned, effective from May 2002.  In a May 2005 rating 
decision, the RO increased the rating for the veteran's 
service-connected left hand disability to 10 percent, in 
light of the medical evidence showing the veteran had recent 
left hand pain, treated with medication.  To compensate for 
his left hand pain he increasingly used his right hand to 
perform daily functions.  This increased 10 percent 
evaluation was effective from September 2004.  This 10 
percent evaluation has remained in effect since that time.

In the May 2005 VA examination, the examiner recorded the 
previous medical history associated with the veteran's left 
hand disability.  Specifically, the veteran fractured his 
left hand during an intramural football game in service.  
Subsequent to service, he obtained work as a machinist which 
required considerable working with his hands, especially with 
minor operations.  The veteran is right-handed.

On objective examination, the veteran had no loss of motion 
of the functions of his left hand.  The range of motion of 
his fingers was completely normal.  Range of motion of his 
wrist was also completely normal.  The fractures in the 
shafts of the third and fourth metacarpals and proximal 
phalanx of his index fingers all healed well with only slight 
reduction in range of motion.  X-rays showed some arthritic 
changes, especially in the left fourth metacarpal bone.  
There was a slight irregularity of the shafts of the 
metacarpals.  The veteran had residual pain and discomfort.  
Range of motion was normal; however, the pain was 
considerable enough to require constant analgesic agents for 
management.

The examiner commented that the arthritic changes in the 
metacarpal areas might be contributing to the veteran's pain.  
The veteran was encouraged to use active motion of his hands 
to forestall any progressiveness of his arthritic changes.

The veteran's service-connected left hand disability has been 
assigned a 10 percent disability evaluation, by analogy, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5219.  It was 
noted that there was pain without limitation of motion, 
warranting a minimal compensable rating.  Under DC 5219, a 20 
percent evaluation is assigned for unfavorable ankylosis of 
the long and ring; long and little; ring and little; index 
and long; index and ring; or index and little fingers of the 
minor hand.  A 30 percent evaluation is assigned for 
unfavorable ankylosis of the thumb and any finger of the 
minor hand.

Given its review of the record, the Board finds that an 
evaluation in excess of 10 percent for the veteran's service-
connected left hand disability is not warranted at any time 
during the period of this appeal.  The Board observes that 
the symptoms of his service-connected disability overall 
appear relatively minor.  In this regard, during his May 2005 
VA examination, the veteran had completely normal range of 
motion in his fingers and wrist of the left hand.  The Board 
is aware that the veteran contends his disability has 
worsened.  However, there was no objective medical evidence 
to support this contention.  For these reasons, an evaluation 
in excess of 10 percent for the service-connected left hand 
disability is not warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected left hand disability markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence currently of record does not justify awarding an 
evaluation in excess of 10 percent.  However, the Board notes 
that this decision does not preclude the veteran from filing 
a claim for increase at a future date.  





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for bilateral hearing loss, 
the appeal to this extent is denied.

Evaluation in excess of 10 percent for the service-connected 
residuals of a broken left hand is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


